UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1213



CHONG LANG YERU CHEN,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-746-852)


Submitted:   September 21, 2007           Decided:   December 7, 2007


Before NIEMEYER and KING, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Norman Kwai Wing Wong, New York, New York, for Petitioner.
Peter D. Keisler, Assistant Attorney General, James A. Hunolt,
Senior Litigation Counsel, Mona Maria Yousif, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chong    Lang   Yeru    Chen,   a   native    and    citizen    of   the

People’s Republic of China, petitions for review of an order of the

Board of Immigration Appeals (Board) affirming the immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.

            Chen challenges the immigration judge’s finding that his

testimony was not credible and that he otherwise failed to meet his

burden of proving eligibility for asylum.                 We will reverse this

finding only if the evidence “was so compelling that no reasonable

fact finder could fail to find the requisite fear of persecution,”

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal

quotation marks and citations omitted), and we uphold credibility

determinations if they are supported by substantial evidence.

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

            We   have    reviewed    the    administrative       record    and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the determination that Chen failed

to establish past persecution or a well-founded fear of future

persecution as necessary to establish eligibility for asylum.                    See

8 C.F.R. § 1208.13(a) (2007) (stating that the burden of proof is

on   the   alien    to   establish    eligibility        for    asylum);   INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same). Moreover, as Chen

cannot sustain his burden on the asylum claim, he cannot establish


                                      - 2 -
his entitlement to withholding of removal. See Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3) [(2000)].”). In addition, we

uphold the finding that Chen failed to establish that it was more

likely than not that he would be tortured if removed to China.   See

8 C.F.R. § 1208.16(c)(2) (2007).

          Accordingly, we deny Chen’s petition for review.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 3 -